Case 2:20-cv-02874-AB-SK Document 57 Filed 08/21/20 Page 1 of 5 Page ID #:586




 1   PAUL B. BEACH, State Bar No. 166265
     pbeach@lbaclaw.com
 2   JIN S. CHOI, State Bar No. 180270
     jchoi@lbaclaw.com
 3   LAWRENCE BEACH ALLEN & CHOI, PC
     100 West Broadway, Suite 1200
 4   Glendale, California 91210-1219
     Telephone No. (818) 545-1925
 5   Facsimile No. (818) 545-1937
 6   Attorneys for Defendants
     County of Los Angeles, Sheriff Alex Villanueva, and Barbara Ferrer
 7
 8                      UNITED STATES DISTRICT COURT
 9       CENTRAL DISTRICT OF CALIFORNIA—WESTERN DIVISION
10
11    ADAM BRANDY, an individual;          )   Case No. 2:20-cv-02874-AB-SK
      JONAH MARTINEZ, an individual;       )
12    DAEMION GARRO, an individual;        )   Honorable André Birotte, Jr.
      DG 2A ENTERPRISES INC., d.b.a.       )
13    GUN WORLD; JASON MONTES,             )   DEFENDANTS COUNTY OF
      an individual; WEYLAND-YUTANI        )   LOS ANGELES, SHERIFF ALEX
14    LLC, d.b.a. MATCH GRADE              )   VILLANUEVA AND BARBARA
      GUNSMITHS; ALAN KUSHNER,             )   FERRER’S REQUEST FOR
15    an individual; THE TARGET            )   JUDICIAL NOTICE IN
      RANGE; TOM WATT, an                  )   SUPPORT OF THEIR MOTION
16    individual; A PLACE TO SHOOT,        )   FOR JUDGMENT ON THE
      INC.; SECOND AMENDMENT               )   PLEADINGS; EXHIBITS IN
17    FOUNDATION; CALIFORNIA               )   SUPPORT THEREOF
      GUN RIGHTS FOUNDATION;               )
18    NATIONAL RIFLE ASSOCIATION           )
      OF AMERICA; and FIREARMS             )   [Defendants’ Notice of Motion and
19    POLICY COALITION, INC.,              )   Motion for Judgment on the
                                           )   Pleadings filed and [Proposed]Order
20                  Plaintiffs,            )   lodged concurrently herewith]
                                           )
21           vs.                           )
                                           )   Date: September 18, 2020
22    ALEX VILLANUEVA, in his              )   Time: 10:00 a.m.
      official capacity as Sheriff of Los  )   Crtm.: First Street, 7B
23    Angeles County, California, and in   )
      his capacity as the Director of      )
24    Emergency Operations; GAVIN          )
      NEWSOM, in his official capacity as )
25    Governor and Commander in Chief      )
      of the State of California; SONIA Y. )
26    ANGELL, in her official capacity as )
      California Public Health Officer;    )
27    BARBARA FERRER, in her official )
      capacity as Director of Los Angeles  )
28    County Department of Public Health; )


                                           1
Case 2:20-cv-02874-AB-SK Document 57 Filed 08/21/20 Page 2 of 5 Page ID #:587




      COUNTY OF LOS ANGELES;                    )
 1    ERIC GARCETTI, in his official            )
      capacity as Mayor of the City of Los      )
 2    Angeles, California; CITY OF LOS          )
      ANGELES, CALIFORNIA; JUSTIN               )
 3    HESS, in his official capacity as City    )
      Manager and Director of Emergency         )
 4    Services for the City of Burbank; and     )
      CITY OF BURBANK,                          )
 5    CALIFORNIA,                               )
                                                )
 6                 Defendants.                  )
                                                )
 7
 8         TO THE HONORABLE COURT AND TO ALL INTERESTED PARTIES
 9   AND THEIR ATTORNEYS OF RECORD:
10         In support of their Motion for Judgment on the Pleadings, Defendants County
11   of Los Angeles, Sheriff Alex Villanueva and Barbara Ferrer hereby respectfully
12   request that the Court take judicial notice of the documents/records/websites listed in
13   the table below, true and correct copies of which are attached hereto as Exhibits 1 to
14   10.
15         Under Rule 201 of the Federal Rules of Evidence, the Court may take
16   judicial notice of any matter “not subject to reasonable dispute in that it is either
17   (1) generally known within the territorial jurisdiction of the trial court or (2)
18   capable of accurate and ready determination by resort to sources who accuracy
19   cannot reasonably be questioned.” Fed. R. Evid. 201(b). Judicial notice of court
20   records is proper. Kourtis v. Cameron, 419 F.3d 989, 995 at n.3 (9th Cir. 2004),
21   abrogated on another point by Taylor v. Sturgell, 553 U.S. 880 (2008); United
22   States v. Howard, 381 F.3d 873, 876 at n.1 (9th Cir. 2004); Mir v. Little Co. of
23   Mary Hosp., 844 F.2d 646, 649 (9th Cir. 1988).
24         Public records, including judgments, complaints and other publicly filed
25   documents, are proper subjects of judicial notice. Romero v. HP, Inc., 2017 WL
26   386237, at *4 (N.D. Cal. Jan. 27, 2017) (taking judicial notice of publicly filed
27   documents in other litigation); Rotham v. Gregor, 220 F.3d 81, 92 (2d Cir. 2000)
28   (taking judicial notice of complaint). Moreover, “[i]t is well established that a


                                                2
Case 2:20-cv-02874-AB-SK Document 57 Filed 08/21/20 Page 3 of 5 Page ID #:588




 1   court can take judicial notice of its own files and records under Rule 201 of the
 2   Federal Rules of Evidence.” Gerritsen v. Warner Bros. Entm't Inc., 112 F.
 3   Supp.3d 1011, 1034 (C.D. Cal. Jan. 30, 2015).
 4         Moreover, judicial notice of information published on government
 5   websites, such as COVID-19 related information published on publicly available
 6   web pages of the websites of the Centers for Disease Control and the County of
 7   Los Angeles is proper under FRCP Rule 201. See Uribe v. Perez, 2020 WL
 8   131858, at *4 (C.D. Cal. Mar. 3, 2020), report and recommendation adopted
 9   (C.D. Cal. Mar. 20, 2020) 2020 WL 1317727 (granting the request for judicial
10   notice of three publicly available Centers for Disease Control web pages
11   identifying “‘key facts’, according to the CDC, about who may contract
12   norovirus, the number infected each year, how norovirus spreads, tips for
13   prevention, and treatment of norovirus.”)1; McGhee v. City of Flagstaff, 2020 WL
14   2309881, at *2-4 (D. Ariz., May 8, 2020) (taking judicial notice of COVID-19
15   related guidance published by the CDC, available on government websites,
16   including information “on the manner and speed at which the virus is spreading”);
17   Glenn v. B & R Plastics, Inc., 326 F.Supp.3d 1044, 1068 (D. Idaho, July 16,
18   2018) (“it is proper to take judicial notice of information from a federal agency,
19   such as the CDC, under [FRCP] Rule 201 … as facts from a governmental agency
20   that are not subject to reasonable dispute”); Gent v. CUNA Mut. Ins. Soc'y, 611
21   F.3d 79, 84 n.5 (1st Cir. 2010) (taking judicial notice of records on
22   the CDC's website); New Mexico ex rel. Richardson v. Bureau of Land Mgmt.,
23   565 F.3d 683, 702 n.22 (10th Cir. 2009) (taking judicial notice of materials on the
24   websites of two federal agencies).
25
26
27   1
      These websites were: https://www.cdc.gov/norovirus/downloads/keyfacts.pdf;
28   https://www.cdc.gov/norovirus/trends-outbreaks/burden-US.html;
     https://www.cdc.gov/norovirus/index.html.

                                              3
Case 2:20-cv-02874-AB-SK Document 57 Filed 08/21/20 Page 4 of 5 Page ID #:589




 1             Items For Which Judicial Notice Is Requested Pursuant to
 2                     Federal Rules of Civil Procedure, Rule 201
 3
 4   Exhibit                  Description of Document/Record/Website
     No.
 5     1     Safer at Home Order for Control of COVID-19: Temporary Prohibition
 6           of Events and Gatherings of 10 Persons or More Closure of Non-Essential
             Businesses and Areas, issued on March 19, 2020, published at
 7
             http://publichealth.lacounty.gov/media/coronavirus/
 8
 9      2     Reopening Safer at Work and in the Community for Control of COVID-19 -
              Moving the County of Los Angeles into Stage 3 of California’s Pandemic
10            Resilience Roadmap, issued on June 18, 2020, published at
11            http://publichealth.lacounty.gov/media/coronavirus/
12
        3     Novel Coronavirus (COVID-19) Reopening Safer at Work and in the
13            Community for Control of COVID-19 Order: Examples of What’s Open
14
              in Los Angeles County, issued on June 19, 2020, published at
              http://publichealth.lacounty.gov/media/coronavirus/
15
16      4     Protocols for Retail Establishments Opening for In-person Shopping:
              Appendix B, dated June 23, 2020, published at
17            http://publichealth.lacounty.gov/media/coronavirus/
18
19
        5     Reopening Safer at Work and in the Community for Control of COVID-19 –
              Moving the County of Los Angeles into Stage 3 of California’s Pandemic
20            Resilience Roadmap, issued on August 12, 2020, published at
21            http://publichealth.lacounty.gov/media/coronavirus/
22      6     Protocols for Retail Establishments – Opening for In-person Shopping:
23            Appendix B, revised on July 18, 2020, published at
              http://publichealth.lacounty.gov/media/coronavirus/
24
25      7     County of Los Angeles Public Health Officer Orders’ Impact on Daily Life
26            FAQs (English), dated August 13, 2020, published at
              http://publichealth.lacounty.gov/media/coronavirus/
27
28


                                           4
Case 2:20-cv-02874-AB-SK Document 57 Filed 08/21/20 Page 5 of 5 Page ID #:590




 1     8      Order denying the plaintiffs’ ex parte application for temporary restraining
              order against the County of Ventura from ordering the closure of gun
 2            stores pursuant to the County’s “Stay Well at Home Order”, entered on
 3            April 1, 2020 in McDougall v. County of Ventura California, U.S.D.C.
              Case No. 2:20-cv-02927-CBM-AS (ECF No. 12)
 4
 5      9     The information regarding the confirmed cases of COVID-19 and
 6            COVID-19 related deaths in the County of Los Angeles and the other
              Counties in the State of California, published by the Centers for Disease
 7            Control at https://www.cdc.gov/coronavirus/2019-ncov/cases-
 8            updates/county-map.html, last visited on August 21, 2020
 9
       10     The information regarding the number of confirmed cases of COVID-19
10            and COVID-19 related deaths in the United States, published by the
11            Centers for Disease Control at https://www.cdc.gov/coronavirus/2019-
              ncov/cases-updates/cases-in-us.html, last visited on August 21, 2020
12
13
14   Dated: August 21, 2020                LAWRENCE BEACH ALLEN & CHOI, PC
15
16
                                           By           /s/ Jin S. Choi             _
17                                               Jin S. Choi
18
                                                 Attorneys Defendants County of Los
                                                 Angeles, Sheriff Alex Villanueva,
19                                               and Barbara Ferrer
20
21
22
23
24
25
26
27
28


                                             5
